Case 1:99-mc-09999-UNA Document 195-13 Filed 02/18/21 Page 1 of 2 PageID #: 16540




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

  DIGIMEDIA TECH, LLC,

                 Plaintiff,
                                                              CIVIL ACTION
         v.
                                                              NO.
  LENOVO (UNITED STATES) INC., and
  MOTOROLA MOBILITY LLC,
                                                              Jury Trial Demanded
                 Defendants.




              PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff DigiMedia Tech,

  LLC (“Plaintiff”) states that:

         1.      Plaintiff is a limited liability company organized and existing under the laws of

  the State of Georgia;

         2.      Plaintiff is 100% owned by Brainbox Innovations, LLC; and

         3.      No publicly held corporation owns 10% or more of Plaintiff.

         This 18th day of February, 2021.

                                                   STAMOULIS & WEINBLATT LLC

                                                   /s/Stamatios Stamoulis
                                                   Stamatios Stamoulis
                                                   New Jersey No. 1790-1999
                                                   Richard C. Weinblatt
                                                   800 N West Street, Third Floor
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 999-1540
                                                   Facsimile: (302) 762-1688
                                                   weinblatt@swdelaw.com
Case 1:99-mc-09999-UNA Document 195-13 Filed 02/18/21 Page 2 of 2 PageID #: 16541




                                        Of Counsel:

                                        Daniel A. Kent
                                         dankent@kentrisley.com
                                         Tel: (404) 585-4214
                                         Fax: (404) 829-2412
                                        Stephen R. Risley
                                         steverisley@kentrisley.com
                                         Tel: (404) 585-2101
                                         Fax: (404) 389-9402
                                        Cortney S. Alexander
                                         cortneyalexander@kentrisley.com
                                         Tel: (404) 855-3867
                                         Fax: (770) 462-3299
                                        KENT & RISLEY LLC
                                        5755 N Point Pkwy Ste 57
                                        Alpharetta, GA 30022

                                        Attorneys for Plaintiff




                                       2
